Title: From James Madison to Charles Pinckney, 9 June 1804 (Abstract)
From: Madison, James
To: Pinckney, Charles


9 June 1804, Department of State. “As Mr Appleton, the Consul at Leghorn, has presented his accounts up to the close of last year, to the Treasury for liquidation, and his Agent will receive what is found due, they will of course not be payable out of the funds at your disposal. In this particular instance accounts which ought to have been settled with you have been received at the Treasury, because he states that he had not received my circular letter respecting the manner of settling consular accounts.”
